19-10747-shl   Doc 199   Filed 10/15/19     Entered 10/15/19 18:00:52   Main Document
                                          Pg 1 of 22
                 19-10747-shl                  Doc 199             Filed 10/15/19                Entered 10/15/19 18:00:52                    Main Document
                                                                                               Pg 2 of 22

In re: Jeffrey Lew Liddle                                                                  Case No. 19-10747
                                        Debtor                                             Reporting Period: September 1, 2019 - September 30, 2019

                          INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                               Cumulative
                                                                                                                           Current Month      Filing to Date
                                                                                                                              Actual              Actual
Cash - Beginning of Month
 Personal (1)                                                                                                                   $2,007,566               $103
 L&R                                                                                                                              (279,897)            22,447
Total Cash - Beginning of Month                                                                                                 $1,727,670            $22,550


Cash Receipts
 Personal                                                                                                                          $3,701          $2,251,661
 L&R Income                                                                                                                        14,005             356,309
Total Cash Receipts                                                                                                               $17,706          $2,607,970

Cash Disbursements
Personal Disbursements
 Rent                                                                                                                               (7,800)           (46,000)
 Property Taxes                                                                                                                          -            (46,586)
 Insurance (Personal / Renter's / Auto / Other)                                                                                          -            (18,971)
 Utilities                                                                                                                          (1,128)            (5,893)
 Cable / Internet / Phone / Cell                                                                                                      (299)            (4,885)
 Incidentals (Food / Taxi / Other)                                                                                                  (4,446)           (24,083)
 Dining Out                                                                                                                         (1,040)            (3,100)
 Membership dues                                                                                                                         -               (935)
 Charitable Donations                                                                                                                    -                  -
 Clothing / Garment Care                                                                                                                 -             (2,862)
 Personal Care                                                                                                                           -                (81)
 Credit Card Payments / Bank Fees                                                                                                      (60)              (426)
 Car Payments                                                                                                                         (963)            (5,777)
 Auto Insurance (included above)                                                                                                         -                  -
 Garage/Gasoline/Tolls                                                                                                                (960)            (4,960)
 Medical Health Insurance                                                                                                                -                  -
 Out of Pocket Health Expenses                                                                                                      (1,299)            (1,304)
 Travel/Vacation                                                                                                                         -                  -
 Mass Transit / Transportation                                                                                                         (99)              (403)
 Child Care Expenses (Tuition/Rent)                                                                                                 (1,600)           (24,861)
 Estimated Taxes (Federal/State/Local)                                                                                                   -               (437)
 Other                                                                                                                          (1,041,622)        (1,108,945)
Personal Disbursements                                                                                                          (1,061,315)        (1,300,511)




                                                                                                                                                                 2 of 15
                 19-10747-shl                  Doc 199             Filed 10/15/19                Entered 10/15/19 18:00:52                     Main Document
                                                                                               Pg 3 of 22

In re: Jeffrey Lew Liddle                                                                  Case No. 19-10747
                                        Debtor                                             Reporting Period: September 1, 2019 - September 30, 2019

                          INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                                Cumulative
                                                                                                                           Current Month       Filing to Date
                                                                                                                              Actual               Actual
L&R Disbursements
 Rent                                                                                                                                    -             (80,072)
 Attorney Payroll                                                                                                                  (26,058)            (98,279)
 Headhunter                                                                                                                              -             (72,500)
 JLL Draw                                                                                                                                -             (47,150)
 Staff Payroll                                                                                                                     (13,862)            (85,024)
 New Hire (Paralegal/Assistant)                                                                                                          -                   -
 Insurance (Health / Life / Other)                                                                                                 (22,005)            (82,471)
 Malpractice Insurance                                                                                                              (5,850)            (46,468)
 Utilities                                                                                                                               -                   -
 Office Services (Solarus technologies)                                                                                             (2,000)            (10,722)
 Repairs/Maintenance                                                                                                                     -                   -
 Other Operating Expenses                                                                                                          (13,895)           (144,633)
 Accounting Services                                                                                                                     -             (61,000)
L&R Disbursements                                                                                                                  (83,671)           (728,319)
Total Ordinary Disbursements                                                                                                    (1,144,986)         (2,028,830)
Reorganization Items
 UST Fees                                                                                                                                  -            (1,300)
 Bankruptcy Counsel                                                                                                                        -                 -
 Accountants                                                                                                                               -                 -
 Unsecured Creditors Professionals                                                                                                         -                 -
Total Reorganization Items                                                                                                                 -            (1,300)

Total Disbursements (Ordinary + Reorg)                                                                                          (1,144,986)         (2,030,130)

Net Cash Flow (Total Receipts - Total Disbursements)                                                                           ($1,127,280)           $577,840

Beginning Bank Cash                                                                                                             $1,727,670             $22,550
 Net Cash Flow                                                                                                                  (1,127,280)            577,840
Ending Cash Balance                                                                                                               $600,390            $600,390




                                                                                                                                                                  3 of 15
                 19-10747-shl                  Doc 199             Filed 10/15/19                Entered 10/15/19 18:00:52                  Main Document
                                                                                               Pg 4 of 22

In re: Jeffrey Lew Liddle                                                                  Case No. 19-10747
                                        Debtor                                             Reporting Period: September 1, 2019 - September 30, 2019

                          INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
be attached for each account. [See MOR-1 (CON'T)]


                                                                                                                                             Cumulative
                                                                                                                           Current Month    Filing to Date
                                                                                                                              Actual            Actual
                                          THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)


                                                                                                                                             Cumulative
                                                                                                                           Current Month    Filing to Date
                                                                                                                              Actual            Actual

Total Disbursements (2)                                                                                                           $23,511          $209,907
 Less: Transfers to Other Debtor In Possession Accounts                                                                                 -                 -
 Plus: Estate Disbursements made by outside sources (i.e. from escrow accounts)                                                         -                 -
Total Disbursements for Calculating U.S. Trustee Quarterly Fees                                                                   $23,511          $209,907


Notes:
(1)
      Includes separate property of Tara Liddle with regards to her share of the sale proceeds - ~$1,037,804.
(2)
      Excludes funds distributed to Tara Liddle (~$1.1M) from her share of the sale proceeds per Court order.




                                                                                                                                                              4 of 15
   19-10747-shl         Doc 199     Filed 10/15/19      Entered 10/15/19 18:00:52               Main Document
                                                      Pg 5 of 22

In re: Jeffrey Lew Liddle         Case No. 19-10747
               Debtor             Reporting Period: September 1, 2019 - September 30, 2019

                                                 CASH RECEIPTS

Description                             Date          Amount                            Category
Personal Income
  Social Security Payment            9/25/2019            $3,701 Social Security Monthly Payment

Total Personal Income                                     $3,701

L&R Income
 Client Fee Payment                   9/3/2019             3,313   Cash collections - Client Fee Payment
 Client Fee Payment                   9/4/2019             8,400   Cash collections - Client Fee Payment
 Client Fee Payment                   9/5/2019               500   Cash collections - Client Fee Payment
 Client Fee Payment                  9/17/2019             1,793   Cash collections - Client Fee Payment

Total L&R Income                                         $14,005

Total Cash Receipts                                      $17,706




                                                                                               FORM MOR 1 Cash Receipts
                                                                                                                2/2008
                                                                                                         PAGE 5 OF 15
      19-10747-shl                 Doc 199            Filed 10/15/19              Entered 10/15/19 18:00:52                                Main Document
                                                                                Pg 6 of 22


In re Jeffrey Lew Liddle                                                      Case No. 19-10747
      Debtor                                                         Reporting Period: September 1, 2019 - September 30, 2019

                                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                               Operating                    Payroll                      Tax                            Other
                                       #                            #                          #                          #
     BALANCE PER                                                                                                                                $600,390
     BOOKS

     BANK BALANCE                                                                                                                               $600,390
     (+) DEPOSITS IN                                                                                                                                  0
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING                                                                                                                                  0
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                                                                                                                              $600,390
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                      Amount                       Date                      Amount




     CHECKS OUTSTANDING                           Ck. #                      Amount                      Ck. #                      Amount




     OTHER




                                                                                                                                                           FORM MOR-1 (CONT)
                                                                                                                                                                       2/2008
                                                                                                                                                                PAGE 6 OF 15
       19-10747-shl         Doc 199     Filed 10/15/19        Entered 10/15/19 18:00:52               Main Document
                                                            Pg 7 of 22


In re: Jeffrey Lew Liddle     Case No. 19-10747
               Debtor         Reporting Period: September 1, 2019 - September 30, 2019


                              Statement Regarding Bank Account Statements
                              The Debtor has attached the available bank account statements to the monthly
                              operating report. The Debtor-In-Possession account was opened at Wells Fargo on
                              March 27, 2019.
                              Copies of bank account statements related to Liddle & Robinson will be made
                              available for inspection upon request by the United States Trustee’s Office.


                                                          BY:
                                                            /s/ Jeffrey L. Liddle
                                                            Name: Jeffrey Lew Liddle




                                                                                                                FORM Statement
                                                                                                                        2/2008
                                                                                                                  PAGE 7 OF 15
            19-10747-shl              Doc 199           Filed 10/15/19              Entered 10/15/19 18:00:52                       Main Document
                                                                                  Pg 8 of 22                                                                  001/R1/04F000
        Citibank Client Services 000
        PO Box 6201                                                                                                                   000
        Sioux Falls, SD 57117-6201                                                                                                    CITIBANK, N. A.
                                                                                                                                      Account

                             JEFFREY L. LIDDLE                                                                                        Statement Period
                                                                                                                                      Sep 1 - Sep 30, 2019
                             NEW YORK NY                                    10003-4342

                                                                                                                                                      Page 1 of 4


    CITIBANK ACCOUNT AS OF SEPTEMBER 30, 2019

      Relationship Summary:
      Checking                                                        $7,181.71
      Savings                                                            -----
      Investments                                                         -----
      (not FDIC Insured)
      Loans                                                               -----
      Credit Cards                                                        -----




    SUGGESTIONS AND RECOMMENDATIONS
    Starting November, we will be enhancing our domestic and international wire service including the ability to conduct wire transfers on Citi Mobile. As part of our
    enhancement to your Citibank Online experience, you may be required to re-enter Payee information for previously saved wire models. Wire processing times are
    also changing. Wires are generally sent the same business day if processed before 5:00 PM ET for international transfers and 5:45 PM ET for domestic transfers.
    International paper checks will no longer be available. Additional details will be provided in the upcoming months.




    CITIBANK ACCOUNT PACKAGE FEES
.
.




                   When determining your fees for this statement period, Citibank considered your combined average monthly
                   balances during the prior month in all of your qualifying accounts that you asked us to combine. If you have
                   a Citibank secured credit card, then Citibank will also include the balance in your Collateral Holding
                   Account or your Certificate of Deposit that secures your Citibank credit card. These balances may be in
                   accounts that are reported on other statements.

                   *The Monthly Service Fee and non-Citibank ATM fees are waived with $10,000 or more in combined
                   average monthly balances from deposits, retirement accounts, and investments.
                     Fees*                                                                                     Your Combined Balance Range
                                                                                                                      $1,500-$5,999
                     Monthly Service Fee                                                                                  $25.00

                   All fees assessed in this statement period, including non-Citibank ATM fees, will appear as charges on
                   your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).
                   Please refer to your Client Manual-Consumer Accounts and Marketplace Addendum booklet for details on
                   how we determine your monthly fees and charges.
.



    CHECKING ACTIVITY


       Interest Checking
                                                                                                            Beginning Balance:                          $3,210.62
                                                                                                            Ending Balance:                             $7,181.71
          19-10747-shl               Doc 199            Filed 10/15/19             Entered 10/15/19 18:00:52                            Main Document
                                                                                 Pg 9 of 22                                                                        001/R1/04F000
  JEFFREY L. LIDDLE                                                               Account                          Page 2 of 4
                                                                                  Statement Period - Sep 1 - Sep 30, 2019

  CHECKING ACTIVITY                                                                                                                                            Continued


    Date      Description                                                               Amount Subtracted                    Amount Added                       Balance
    09/03     Monthly Service Fee                                                                   25.00
    09/03     ACH Electronic Debit MTATB ONLINE ACH ACH TRAN                   2P-422693434        400.00                                                       2,785.62
    09/04     Debit Card Purchase 08/31 11:36a #2192                                             1,944.39                                                         841.23
              SOUTH FORKS STORAGE CO 631-7257700 NY 19245
              Misc Transportation
    09/16     Incoming Wire Transfer                                                                                                  1,331.25                  2,172.48
    09/17     Incoming Wire Transfer Fee INCOMING WIRE                  FEE                                    15.00                                            2,157.48
    09/20     Deposit 01:10p Teller                                                                                                   1,331.28
    09/20     Debit Card Purchase 09/18 09:18a #2192                                                            3.07                                            3,485.69
              CORBY CHEMISTS            NEW YORK        NY 19262
              Food & Beverages
    09/25 ACH Electronic Credit XXSOCIAL SECURITY FOR JEFF L LIDDLE                                                                   3,701.00                  7,186.69
    09/26 Debit Card Purchase 09/24 03:55p #2192                                                                5.00                                            7,181.69
              CORBY CHEMISTS            NEW YORK        NY 19268
              Food & Beverages
    09/30 Interest for 30 days, Annual Percentage Yield Earned 0.01%                                                                      0.02                  7,181.71
            Total Subtracted/Added                                                                         2,392.46                   6,363.55
     All transaction times and dates reflected are based on Eastern Time.



  CUSTOMER SERVICE INFORMATION

  IF YOU HAVE QUESTIONS ON:                                YOU CAN CALL:                                              YOU CAN WRITE:
  Checking                                                 888-248-4226                                               Citibank Client Services
                                                           (For Speech and Hearing                                    100 Citibank Drive
                                                           Impaired Customers Only                                    San Antonio, TX 78245-9966
                                                           TDD: 800-945-0258)

Please read the paragraphs below for important information on your accounts with us. Note that some of these products may not be available in all states or in all
packages.


The products reported on this statement have been combined onto one monthly statement at your request. The ownership and title of individual products reported here may be
different from the addressee(s) on the first page.


CHECKING AND SAVINGS
FDIC Insurance:
Products reported in CHECKING and SAVINGS are insured by the Federal Deposit Insurance Corporation. Please consult your Citibank Customer Manual for full details and
limitations of FDIC coverage.

CERTIFICATES OF DEPOSIT
Certificates of Deposit (CD) information may show dashes in certain fields if on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

IN CASE OF ERRORS
In Case of Errors or Questions About Your Electronic Fund Transfers:
If you think your statement or record is wrong or if you need more information about a transfer on the statement or record, telephone us or write to us at the address shown in
the Customer Service Information section on your statement as soon as possible. We must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appeared. You are entitled to remedies for error resolution for an electronic fund transfer in accordance with the Electronic Fund Transfer Act and federal
Regulation E or in accordance with laws of the state where your account is located as may be applicable. See your Client Manual for details.
Give us the following information: (1) your name and account number, (2) the dollar amount of the suspected error, (3) describe the error or the transfer you are unsure
about and explain as clearly as you can why you believe there is an error or why you need more information. We will investigate your complaint and will correct any error
promptly. If we take more than 10 business days to do this we will recredit your account for the amount you think is in error, so that you will have use of the money during the
time it takes us to complete our investigation.

The following special procedures apply to errors or questions about international wire transfers or international Citibank Global Transfers to a recipient located in
a foreign country on or after October 28, 2013: Telephone us or write to us at the address shown in the Customer Service Information section on your statement as soon as
possible. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient of that transfer. At the time you contact
us, we may ask for the following information: 1) your name, address and account number; 2) the name of the person receiving the funds, and if you know it, his or her telephone
number and/or address; 3) the dollar amount of the transfer; 4) the reference code for the transfer; and 5) a description of the error or why you need additional information. We
may also ask you to select a choice of remedy (credit to your account in an amount necessary to resolve the error or alternatively, a resend of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. If we determine
that an error has occurred, we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transfer Act and federal Regulation
E or in accordance with the laws of the state where your account is located as may be applicable. See your Client Manual for details.
10/15/2019 19-10747-shl     Doc 199                          Wells Fargo
                                         Filed 10/15/19 Entered    10/15/19 18:00:52             Main Document
                                                       Pg 10 of 22                                             Ending Daily
  Date       Description                                           Deposits/Credits    Withdrawals/Debits
                                                                                                                   Balance
  10/02/19   CHECK # 243                                                               $2,500.00                $444,185.25
  10/02/19   CHECK # 251                                                               $1,039.73
  10/02/19   CHECK # 248                                                               $1,008.00
  10/02/19   CHECK # 250                                                               $914.54
  10/02/19   CHECK # 246                                                               $336.42
  10/02/19   CHECK # 247                                                               $243.01
  10/02/19   CHECK # 245                                                               $227.54
  10/02/19   CHECK # 249                                                               $153.91
  10/02/19   CHECK # 244                                                               $150.38
  10/02/19   CHECK # 257                                                               $3,000.00
  10/01/19   CHECK # 230                                                               $14,053.69               $453,758.78
  10/01/19   CHECK # 242                                                               $104.32
  10/01/19   CHECK # 256                                                               $28.81
  09/30/19   CHECK # 227                                                               $791.07                  $467,945.60
             PURCHASE AUTHORIZED ON 09/26 NYCTAXI4P26
  09/30/19                                                                             $61.60
             LONG ISLAND C NY S389269831589475 CARD 3420
             PURCHASE AUTHORIZED ON 09/26 TRINITY PLACE
  09/30/19                                                                             $89.68
             NEW YORK NY S589269636799372 CARD 3420
             WT FED#01719 CITIBANK N.A. /FTR/BNF=TARA
  09/27/19                                                                             $1,037,803.88            $468,887.95
             LIDDLE SRF# TRN#190927092275 RFB#
  09/27/19   ATM ACCESS FEE REIMBURSEMENT                          $3.00
             NON-WF ATM WITHDRAWAL AUTHORIZED ON 09/26
  09/27/19   994 1ST AVE NEW YORK NY 00469270041428430                                 $303.00
             ATM ID NY2503 CARD 3420
             PURCHASE AUTHORIZED ON 09/26 TAXI SVC Long
  09/27/19   Isla 715-2220600 NY S469269466169332 CARD                                 $32.25
             3420
             PURCHASE AUTHORIZED ON 09/25 TRINITY PLACE
  09/27/19                                                                             $87.50
             NEW YORK NY S469268624889786 CARD 3420
             PURCHASE AUTHORIZED ON 09/25 TAXI SVC KEW
  09/27/19   GARDE LONG ISLAND C NY S389268470632460                                   $30.38
             CARD 3420
             WIRE TRANS SVC CHARGE - SEQUENCE:
  09/27/19                                                                             $30.00
             190927092275 SRF# TRN#190927092275 RFB#
  09/26/19   CHECK # 228                                                               $5,849.69               $1,507,171.96
             PURCHASE AUTHORIZED ON 09/24 NYCTAXI6G79
  09/26/19                                                                             $47.15
             LONG ISLAND C NY S309267858246765 CARD 3420
             PURCHASE AUTHORIZED ON 09/24 TRINITY PLACE
  09/25/19                                                                             $94.59                  $1,513,068.80
             NEW YORK NY S589267617235149 CARD 3420
             PURCHASE AUTHORIZED ON 09/24 NYCTAXI2V92
  09/25/19                                                                             $32.25
             LONG ISLAND C NY S389267474146856 CARD 3420
             PURCHASE AUTHORIZED ON 09/22
  09/24/19   MTA*METROCARD MACH NEW YORK NY                                            $40.00                  $1,513,195.64
             S309265397495552 CARD 3420
  09/23/19   CHECK # 226                                                               $1,800.00               $1,513,235.64
             PURCHASE AUTHORIZED ON 09/21
  09/23/19   FREECONFERENCECALL 877-216-7555 CA                                        $6.19
             S309264262157950 CARD 3420


  Totals                                                           $302,014.03         $1,468,951.98

https://connect.secure.wellsfargo.com/accounts/start?SAMLart=AAQCCeoEQCR14WDgSxaU4QNGCHpGcoS1EZ1WD%2BuYS%2BioIqncTmMn0Vs…   3/9
10/15/2019 19-10747-shl     Doc 199                          Wells Fargo
                                         Filed 10/15/19 Entered    10/15/19 18:00:52             Main Document
                                                       Pg 11 of 22                                             Ending Daily
  Date       Description                                           Deposits/Credits    Withdrawals/Debits
                                                                                                                   Balance
             PURCHASE AUTHORIZED ON 09/20 BLUMBERG
  09/23/19   EXCELSIOR 212-4315000 NY S589263697913592                                 $9.00
             CARD 3420
             PURCHASE AUTHORIZED ON 09/20 BLUMBERG
  09/23/19   EXCELSIOR 212-4315000 NY S389263677369482                                 $9.00
             CARD 3420
             PURCHASE AUTHORIZED ON 09/20 BLUMBERG
  09/23/19   EXCELSIOR 212-4315000 NY S469263671320680                                 $9.00
             CARD 3420
             PURCHASE AUTHORIZED ON 09/20 BLUMBERG
  09/23/19   EXCELSIOR 212-4315000 NY S469263636275386                                 $9.00
             CARD 3420
             PURCHASE AUTHORIZED ON 09/20 BLUMBERG
  09/23/19   EXCELSIOR 212-4315000 NY S589263605864309                                 $9.00
             CARD 3420
             PURCHASE AUTHORIZED ON 09/20 BLUMBERG
  09/23/19   EXCELSIOR 212-4315000 NY S469263590601464                                 $9.00
             CARD 3420
             WT FED#08700 JPMORGAN CHASE BAN
  09/20/19   /FTR/BNF=PAYCHEX, INC. SRF#                                               $19,960.11              $1,515,095.83
             TRN#190920083716 RFB#
             PURCHASE AUTHORIZED ON 09/18 BLUMBERG
  09/20/19   EXCELSIOR 212-4315000 NY S389261640998692                                 $9.00
             CARD 3420
             PURCHASE AUTHORIZED ON 09/18 BLUMBERG
  09/20/19   EXCELSIOR 212-4315000 NY S389261616098320                                 $9.00
             CARD 3420
             PURCHASE AUTHORIZED ON 09/18 BLUMBERG
  09/20/19   EXCELSIOR 212-4315000 NY S469261592816677                                 $9.00
             CARD 3420
             PURCHASE AUTHORIZED ON 09/18 BLUMBERG
  09/20/19   EXCELSIOR 212-4315000 NY S309261583742514                                 $9.00
             CARD 3420
             WIRE TRANS SVC CHARGE - SEQUENCE:
  09/20/19                                                                             $30.00
             190920083716 SRF# TRN#190920083716 RFB#
             PURCHASE AUTHORIZED ON 09/17 DELTA AIR
  09/19/19   006745 ROSELAND NJ S469260731233316 CARD                                  $281.30                 $1,535,121.94
             3420
             PURCHASE AUTHORIZED ON 09/16 TRINITY PLACE
  09/18/19                                                                             $84.95                  $1,535,403.24
             NEW YORK NY S309259614553577 CARD 3420
  09/16/19   CHECK # 223                                                               $962.78                 $1,535,488.19
             PURCHASE AUTHORIZED ON 09/13 COUNTY CLERK
  09/16/19   NY EF 646-3865950 NY S389256796803043 CARD                                $65.00
             3420
  09/12/19   CHECK # 210                                                               $560.00                 $1,536,515.97
  09/12/19   CHECK # 220                                                               $541.19
  09/12/19   DEPOSITED OR CASHED CHECK # 213                                           $208.33
  09/11/19   CHECK # 221                                                               $7,902.53               $1,537,825.49
  09/11/19   CHECK # 205                                                               $30.00
  09/10/19   CHECK # 215                                                               $5,605.75               $1,545,758.02
  09/10/19   CHECK # 217                                                               $2,000.00
  09/10/19   CHECK # 209                                                               $34.74

  Totals                                                           $302,014.03         $1,468,951.98

https://connect.secure.wellsfargo.com/accounts/start?SAMLart=AAQCCeoEQCR14WDgSxaU4QNGCHpGcoS1EZ1WD%2BuYS%2BioIqncTmMn0Vs…   4/9
10/15/2019 19-10747-shl     Doc 199                          Wells Fargo
                                         Filed 10/15/19 Entered    10/15/19 18:00:52             Main Document
                                                       Pg 12 of 22                                             Ending Daily
  Date       Description                                           Deposits/Credits    Withdrawals/Debits
                                                                                                                   Balance
  09/10/19   CHECK # 208                                                               $32.39
  09/09/19   CHECK # 204                                                               $7,800.00               $1,553,430.90
  09/09/19   CHECK # 207                                                               $930.11
  09/09/19   CHECK # 211                                                               $43.39
  09/09/19   CHECK # 216                                                               $16,399.69
             Check # 203 (Converted ACH) AT&T Services
  09/09/19   CHECKPAYMT 090719 00203 992503500400222 #                                 $27.07
             203
             PURCHASE AUTHORIZED ON 09/07 21 CLUB NEW
  09/09/19                                                                             $373.12
             YORK NY S589251056295450 CARD 3420
             PURCHASE AUTHORIZED ON 09/07
  09/09/19   MTA*METROCARD MACHINE NEW YORK NY                                         $23.00
             P00469250398925369 CARD 3420
             PURCHASE AUTHORIZED ON 09/06 AT&T*BILL
  09/09/19   PAYMENT WWW.ATT.COM TX S389249844543853                                   $271.86
             CARD 3420
  09/06/19   CHECK # 222                                                               $1,600.00               $1,579,299.14
  09/06/19   CHECK # 219                                                               $537.43
  09/06/19   CHECK # 218                                                               $108.98
  09/06/19   CHECK # 206                                                               $130.40
  09/05/19   CHECK # 214                                                               $239.00                 $1,581,675.95
             WT FED#06668 JPMORGAN CHASE BAN
  09/05/19   /FTR/BNF=PAYCHEX OF NEWYORK SRF#                                          $19,960.11
             TRN#190905068158 RFB#
             WIRE TRANS SVC CHARGE - SEQUENCE:
  09/05/19                                                                             $30.00
             190905068158 SRF# TRN#190905068158 RFB#
             eDeposit in Branch/Store 09/05/19 04:59:53 PM
  09/05/19                                                         $500.00
             1156 AVENUE OF THE AMERICAS NEW YORK NY
             eDeposit in Branch/Store 09/04/19 09:29:21 AM
  09/04/19                                                         $8,400.00                                   $1,601,405.06
             1156 AVENUE OF THE AMERICAS NEW YORK NY
             WIRE TRANS SVC CHARGE - SEQUENCE:
  09/03/19   190903110371 SRF# S06924648A0401                                          $15.00                  $1,593,005.06
             TRN#190903110371 RFB#


  09/03/19                                                         $3,312.50
             TRN#190903110371 RFB#
  08/30/19   CHECK # 202                                                               $11,850.58              $1,589,707.56


  08/29/19                                      #190829066915                          $10,397.50              $1,601,558.14
             RFB#
             WIRE TRANS SVC CHARGE - SEQUENCE:
  08/29/19                                                                             $30.00
             190829066915 SRF# TRN#190829066915 RFB#
             WIRE TRANS SVC CHARGE - SEQUENCE:
  08/29/19   190829066782 SRF# 4160300241ES                                            $15.00
             TRN#190829066782 RFB# PVB OF 19/08/29


  08/29/19                                                         $1,425.00
             TRN#190829066782 RFB# PVB OF 19/08/29
             WIRE TRANS SVC CHARGE - SEQUENCE:
  08/28/19   190828145452 SRF# G0192403036301                                          $15.00                  $1,610,575.64
             TRN#190828145452 RFB#

  Totals                                                           $302,014.03         $1,468,951.98

https://connect.secure.wellsfargo.com/accounts/start?SAMLart=AAQCCeoEQCR14WDgSxaU4QNGCHpGcoS1EZ1WD%2BuYS%2BioIqncTmMn0Vs…   5/9
10/15/2019 19-10747-shl     Doc 199                          Wells Fargo
                                         Filed 10/15/19 Entered    10/15/19 18:00:52            Main Document
                                                       Pg 13 of 22                                                   Ending
  Date       Description                                              Deposits/Credits    Withdrawals/Debits          Daily
                                                                                                                    Balance
             PURCHASE AUTHORIZED ON 10/03 SUNOCO
  10/07/19   0368295201 CHERRY HILL NJ S469276574496319                                   $40.61
             CARD 9425
             PURCHASE AUTHORIZED ON 10/03 MYLIFE.COM 888-
  10/07/19                                                                                $41.85
             704 888-704-1900 CA S589276482638076 CARD 9425
  10/04/19   ATM ACCESS FEE REIMBURSEMENT                             $3.00                                       $10,974.84
             NON-WF ATM WITHDRAWAL AUTHORIZED ON 10/04
  10/04/19   *JERMANTOWN DU FAIRFAX VA 00389277622722236                                  $203.00
             ATM ID IVAD0138 CARD 9425
  10/03/19   ATM ACCESS FEE REIMBURSEMENT                             $3.00                                       $11,174.84
             NON-WF ATM WITHDRAWAL AUTHORIZED ON 10/03
  10/03/19   994 1ST AVE NEW YORK NY 00309276496500608 ATM                                $203.00
             ID NY2502 CARD 9425
             PURCHASE AUTHORIZED ON 09/29 D AGOSTINO #27
  09/30/19                                                                                $102.62                 $11,374.84
             NEW YORK NY S309272648224713 CARD 9425
  09/30/19   ATM ACCESS FEE REIMBURSEMENT                             $3.00
             NON-WF ATM WITHDRAWAL AUTHORIZED ON 09/29
  09/30/19   994 1ST AVE NEW YORK NY 00589272640492429 ATM                                $303.00
             ID NY2502 CARD 9425
             PURCHASE AUTHORIZED ON 09/27 BOBBY VANS GRILL
  09/30/19                                                                                $175.00
             & NEW YORK NY S469270796430659 CARD 9425
             PURCHASE AUTHORIZED ON 09/23 NYCTAXI1A60 LONG
  09/24/19                                                                                $36.00                  $11,952.46
             ISLAND C NY S589266475841665 CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 09/23 1156 AVE
  09/23/19   OF THE AMERICAS NEW YORK NY 0002825 ATM ID                                   $300.00                 $11,988.46
             0012P CARD 9425
             PURCHASE AUTHORIZED ON 09/22 D AGOSTINO #27
  09/23/19                                                                                $34.40
             NEW YORK NY S589265752779562 CARD 9425
             PURCHASE AUTHORIZED ON 09/21 SIMCHICK MEATS
  09/23/19                                                                                $90.80
             NEW YORK NY S469264585137896 CARD 9425
             PURCHASE AUTHORIZED ON 09/20 D AGOSTINO #27
  09/23/19                                                                                $110.92
             NEW YORK NY S589263838175582 CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 09/20 1156 AVE
  09/20/19   OF THE AMERICAS NEW YORK NY 0007786 ATM ID                                   $300.00                 $12,524.58
             0013W CARD 9425
             PURCHASE AUTHORIZED ON 09/18 AFGHAN KEBAB
  09/19/19                                                                                $111.90                 $12,824.58
             NEW YORK NY S309262061428532 CARD 9425
             PURCHASE AUTHORIZED ON 09/17 GRAND CENTRAL
  09/19/19                                                                                $261.55
             OYST NEW YORK NY S589261005281934 CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 09/18 1156 AVE
  09/18/19   OF THE AMERICAS NEW YORK NY 0001552 ATM ID                                   $300.00                 $13,198.03
             0012P CARD 9425
             PURCHASE AUTHORIZED ON 09/15 D AGOSTINO #27
  09/16/19                                                                                $114.33                 $13,498.03
             NEW YORK NY S389258784373086 CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 09/13 1156 AVE
  09/13/19   OF THE AMERICAS NEW YORK NY 0005920 ATM ID                                   $300.00                 $13,612.36
             0013W CARD 9425
  09/13/19   ATM ACCESS FEE REIMBURSEMENT                             $3.00
             NON-WF ATM WITHDRAWAL AUTHORIZED ON 09/13
  09/13/19   994 1ST AVE NEW YORK NY 00389256500635500 ATM                                $303.00
             ID NY2503 CARD 9425


  Totals                                                              $18.00              $13,389.55

https://connect.secure.wellsfargo.com/accounts/start?SAMLart=AAQCCeoEQCR14WDgSxaU4QNGCHpGcoS1EZ1WD%2BuYS%2BioIqncTmMn0Vs…   2/5
10/15/2019 19-10747-shl     Doc 199                          Wells Fargo
                                         Filed 10/15/19 Entered    10/15/19 18:00:52            Main Document
                                                       Pg 14 of 22                                                   Ending
  Date       Description                                              Deposits/Credits    Withdrawals/Debits          Daily
                                                                                                                    Balance
             PURCHASE AUTHORIZED ON 09/11 MYLIFE.COM 888-
  09/13/19                                                                                $19.95
             704 888-704-1900 CA S589254466346177 CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 09/09 1156 AVE
  09/09/19   OF THE AMERICAS NEW YORK NY 0004401 ATM ID                                   $300.00                 $14,232.31
             0013W CARD 9425
             PURCHASE AUTHORIZED ON 09/08 7-ELEVEN CENTER
  09/09/19                                                                                $34.47
             MORICH NY P00000000483545847 CARD 9425
             PURCHASE AUTHORIZED ON 09/07 D AGOSTINO #27
  09/09/19                                                                                $96.00
             NEW YORK NY S589250656298454 CARD 9425
             PURCHASE AUTHORIZED ON 09/07 IDEAL CHEESE
  09/09/19                                                                                $91.55
             SHOP. NEW YORK NY S389250606900523 CARD 9425
             PURCHASE AUTHORIZED ON 09/07 SIMCHICK MEATS
  09/09/19                                                                                $130.25
             NEW YORK NY S389250596638514 CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 09/05 1156 AVE
  09/05/19   OF THE AMERICAS NEW YORK NY 0003447 ATM ID                                   $300.00                 $14,884.58
             0013W CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 09/04 1156 AVE
  09/04/19   OF THE AMERICAS NEW YORK NY 0007723 ATM ID                                   $300.00                 $15,184.58
             0012P CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 09/03 1156 AVE
  09/03/19   OF THE AMERICAS NEW YORK NY 0002810 ATM ID                                   $300.00                 $15,484.58
             0013W CARD 9425
             PURCHASE AUTHORIZED ON 09/01 7-ELEVEN
  09/03/19                                                                                $40.95
             MANORVILLE NY P00000000981579383 CARD 9425
  09/03/19   ATM ACCESS FEE REIMBURSEMENT                             $3.00
             NON-WF ATM WITHDRAWAL AUTHORIZED ON 09/01
  09/03/19   115 MONTAUK HIGHWAY WESTHAMPTON B NY                                         $303.00
             00589244685699890 ATM ID TW04A968 CARD 9425
             PURCHASE AUTHORIZED ON 08/31 LS *WESTHAMPTON
  09/03/19   FI WESTHAMPTON B NY S389243559777511 CARD                                    $118.40
             9425
             ATM WITHDRAWAL AUTHORIZED ON 08/29 1156 AVE
  08/29/19   OF THE AMERICAS NEW YORK NY 0001559 ATM ID                                   $300.00                 $16,243.93
             0013W CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 08/28 1156 AVE
  08/28/19   OF THE AMERICAS NEW YORK NY 0001270 ATM ID                                   $300.00                 $16,543.93
             0013W CARD 9425
             PURCHASE AUTHORIZED ON 08/25 D AGOSTINO #27
  08/26/19                                                                                $104.35                 $16,843.93
             NEW YORK NY S389237779857432 CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 08/24 1156 AVE
  08/26/19   OF THE AMERICAS NEW YORK NY 0005000 ATM ID                                   $300.00
             0012P CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 08/23 1156 AVE
  08/23/19   OF THE AMERICAS NEW YORK NY 0000052 ATM ID                                   $300.00                 $17,248.28
             0013W CARD 9425
             ATM WITHDRAWAL AUTHORIZED ON 08/20 1156 AVE
  08/20/19   OF THE AMERICAS NEW YORK NY 0009264 ATM ID                                   $300.00                 $17,548.28
             0013W CARD 9425
             PURCHASE AUTHORIZED ON 08/18 CURB NYC 718-
  08/20/19                                                                                $20.38
             2220600 NY S469230651287246 CARD 9425
             PURCHASE AUTHORIZED ON 08/18 BOAT BASIN
  08/20/19   PARTNER NEW YORK NY S309230628812980 CARD                                    $207.46
             9425

  Totals                                                              $18.00              $13,389.55

https://connect.secure.wellsfargo.com/accounts/start?SAMLart=AAQCCeoEQCR14WDgSxaU4QNGCHpGcoS1EZ1WD%2BuYS%2BioIqncTmMn0Vs…   3/5
    19-10747-shl              Doc 199     Filed 10/15/19 Entered 10/15/19 18:00:52                         Main Document
                                                        Pg 15 of 22

In re: Jeffrey Lew Liddle                         Case No. 19-10747
                            Debtor                Reporting Period: September 1, 2019 - September 30, 2019

                                                    DISBURSEMENTS

Payee                                  Account    Date              Amount                                Purpose
Personal Disbursements
  Westhampton FI                       WF DIP        9/3/2019               $118   Dining
  Withdrawal - J. Liddle               WF DIP        9/3/2019                300   Incidentals
  Bank Charges                         Citi          9/3/2019                 25   Monthly Service Fee
  Ezpass                               Citi          9/3/2019                400   Ezpass Payment
  South Forks Storage                  Citi          9/3/2019              1,944   Monthly storage
  7-Eleven                             WF DIP        9/3/2019                 41   Groceries
  Withdrawal - J. Liddle               WF DIP        9/4/2019                300   Incidentals
  Withdrawal - J. Liddle               WF DIP        9/4/2019                300   Incidentals
  Withdrawal - J. Liddle               WF DIP        9/5/2019                300   Incidentals
  Check # 206 - PSEG                   WF DIP        9/6/2019                130   Utilities for Hamptons home (554 Main)
  Check # 222 - Rent Payment           WF DIP        9/6/2019              1,600   Daughter's rent payment
  Simchick Meats                       WF DIP        9/9/2019                130   Groceries
  Ideal Cheese                         WF DIP        9/9/2019                 92   Groceries
  D'Agostino                           WF DIP        9/9/2019                 96   Groceries
  7-Eleven                             WF DIP        9/9/2019                 34   Groceries
  Withdrawal - J. Liddle               WF DIP        9/9/2019                300   Incidentals
  AT&T                                 WF DIP        9/9/2019                272   Phone bill
  MetroCard                            WF DIP        9/9/2019                 23   Transportation - Subway
  21 Club                              WF DIP        9/9/2019                373   Dining
  AT&T                                 WF DIP        9/9/2019                 27   Phone bill
  Check # 211                          WF DIP        9/9/2019                 43   Son's 2016 federal tax payment
  Check # 207 - PSEG                   WF DIP        9/9/2019                930   Utilities for Hamptons home (560 Main)
  Check # 204 - Rent Payment           WF DIP        9/9/2019              7,800   Personal rent
  Check # 208 - Suffolk County Water   WF DIP       9/10/2019                 32   Utilities for Hamptons home (554 Main)
  Check # 209 - Suffolk County Water   WF DIP       9/10/2019                 35   Utilities for Hamptons home (560 Main)
  Check # 205                          WF DIP       9/11/2019                 30   Ticket violation fee
  Check # 210 - Sutton Parking         WF DIP       9/12/2019                560   Monthly parking
  Mylife.com                           WF DIP       9/13/2019                 20   Credit check
  Withdrawal - J. Liddle               WF DIP       9/13/2019                300   Incidentals
  Withdrawal - J. Liddle               WF DIP       9/13/2019                300   Incidentals
  D'Agostino                           WF DIP       9/16/2019                114   Groceries
  Check # 223 - VW Credit              WF DIP       9/16/2019                963   Car lease payment
  Bank Charges                         Citi         9/17/2019                 15   Wire fee
  Personal Doctor                      Citi         9/17/2019                500   Out-of-pocket costs
  Withdrawal - J. Liddle               WF DIP       9/18/2019                300   Incidentals
  Grand Central                        WF DIP       9/19/2019                262   Dining
  Afghan Kebab                         WF DIP       9/19/2019                112   Dining
  Corby Chemists                       Citi         9/20/2019                  3   Personal care
  Withdrawal - J. Liddle               WF DIP       9/20/2019                300   Incidentals
  D'Agostino                           WF DIP       9/23/2019                111   Groceries
  Simchick Meats                       WF DIP       9/23/2019                 91   Groceries
  D'Agostino                           WF DIP       9/23/2019                 34   Groceries
  Withdrawal - J. Liddle               WF DIP       9/23/2019                300   Incidentals
  Check # 226 - Long Island storage    WF DIP       9/23/2019              1,800   Catch-up payments
  NYC Taxi                             WF DIP       9/24/2019                 36   Taxi
  MetroCard                            WF DIP       9/24/2019                 40   Transportation - Subway
  Corby Chemists                       Citi         9/26/2019                  5   Personal care
  Withdrawal - J. Liddle               WF DIP       9/27/2019                300   Incidentals
  Tara Liddle                          WF DIP       9/27/2019          1,037,804   Transfer to Tara Liddle
  Bobby Vans                           WF DIP       9/30/2019                175   Dining
  Withdrawal - J. Liddle               WF DIP       9/30/2019                300   Incidentals
  D'Agostino                           WF DIP       9/30/2019                103   Groceries
  Check # 227 - Personal Doctor        WF DIP       9/30/2019                791   Out-of-pocket costs

Total Personal Disbursements                                          $1,061,315




                                                                                                              FORM MOR 2 Disbursements
                                                                                                                                2/2008
                                                                                                                         PAGE 8 OF 15
    19-10747-shl              Doc 199         Filed 10/15/19 Entered 10/15/19 18:00:52                            Main Document
                                                            Pg 16 of 22

In re: Jeffrey Lew Liddle                                 Case No. 19-10747
                            Debtor                        Reporting Period: September 1, 2019 - September 30, 2019

                                                             DISBURSEMENTS

Payee                                      Account        Date              Amount                               Purpose
L&R Disbursements
  Bank Charges                             WF DIP            9/3/2019                 $15   Wire Fee
  Payroll                                  WF DIP            9/5/2019              19,960   Payroll
  Bank Charges                             WF DIP            9/5/2019                  30   Wire Fee
  Check #214 - Employee Reimbursement      WF DIP            9/5/2019                 239   Reimbursement of court fees paid
  Check # 218 - Employee Reimbursement     WF DIP            9/6/2019                 109   Reimbursement for FedEx shipments
  Check # 219 - Employee Reimbursement     WF DIP            9/6/2019                 537   Reimbursement for office supplies
  Check # 216 - Principal Life Insurance   WF DIP            9/9/2019              16,400   J. Liddle life insurance payment
  Check # 217 - Solarus                    WF DIP           9/10/2019               2,000   IT provider
  Check # 215 - Oxford Health              WF DIP           9/10/2019               5,606   Medical insurance
  Check # 221 - Globe Storage              WF DIP           9/11/2019               7,903   Monthly storage fee
  Check # 213 - Client Expense             WF DIP           9/12/2019                 208    Legal Fees
  Check # 220 - Paychex                    WF DIP           9/12/2019                 541   Account maintenance fee
  Client Expense                           Citi             9/13/2019                 750   Settlement payment
  NY County Clerk                          WF DIP           9/16/2019                  65   Court fees
  Trinity Place Deli                       WF DIP           9/18/2019                  85   Client meeting - working lunch
  Delta Airlines                           WF DIP           9/19/2019                 281   Client matter
  Bank Charges                             WF DIP           9/20/2019                  30   Wire Fee
  Blumber Exc                              WF DIP           9/20/2019                   9   Online legal form
  Blumber Exc                              WF DIP           9/20/2019                   9   Online legal form
  Blumber Exc                              WF DIP           9/20/2019                   9   Online legal form
  Blumber Exc                              WF DIP           9/20/2019                   9   Online legal form
  Payroll                                  WF DIP           9/20/2019              19,960   Payroll
  Blumber Exc                              WF DIP           9/23/2019                   9   Online legal form
  Blumber Exc                              WF DIP           9/23/2019                   9   Online legal form
  Blumber Exc                              WF DIP           9/23/2019                   9   Online legal form
  Blumber Exc                              WF DIP           9/23/2019                   9   Online legal form
  Blumber Exc                              WF DIP           9/23/2019                   9   Online legal form
  Blumber Exc                              WF DIP           9/23/2019                   9   Online legal form
  FreeConference                           WF DIP           9/23/2019                   6   Online legal form
  NYC Taxi                                 WF DIP           9/25/2019                  32   Taxi
  Trinity Place Deli                       WF DIP           9/25/2019                  95   Client meeting - working lunch
  Client Refund                            Citi             9/25/2019               2,500   Refund of retainer
  NYC Taxi                                 WF DIP           9/26/2019                  47   Taxi
  Check #228 - AFCO                        WF DIP           9/26/2019               5,850   Malpractice insurance
  Bank Charges                             WF DIP           9/27/2019                  30   Wire Fee
  NYC Taxi                                 WF DIP           9/27/2019                  30   Taxi
  Trinity Place Deli                       WF DIP           9/27/2019                  88   Client meeting - working lunch
  NYC Taxi                                 WF DIP           9/27/2019                  32   Taxi
  Trinity Place Deli                       WF DIP           9/30/2019                  90   Client meeting - working lunch
  NYC Taxi                                 WF DIP           9/30/2019                  62   Taxi

Total L&R Disbursements                                                           $83,671

Total Disbursements for the Month                                              $1,144,986

Notes:
(1)
    Excludes transactions related to tennis group contributions. Tennis group members have contributed $7,988 for membership dues.
    $3,000 was paid to Roosevelt Island Racquet Club on behalf of members.




                                                                                                                      FORM MOR 2 Disbursements
                                                                                                                                        2/2008
                                                                                                                                 PAGE 9 OF 15
    19-10747-shl               Doc 199            Filed 10/15/19 Entered 10/15/19 18:00:52                                     Main Document
                                                                Pg 17 of 22

In re: Jeffrey Lew Liddle                                             Case No. 19-10747
                   Debtor                                             Reporting Period: September 1, 2019 - September 30, 2019

                                                            BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from
post-petition obligations.

                                                                                             Book Value End of       Book Value on Petition
                                                                                              Current Month                  Date
ASSETS
Schedule A: Real Property
  Primary Residence                                                                      $                       -    $                  -

  Other Property (attach schedule)                                                                     4,300,000                 4,300,000
Total Real Property Assets                                                               $             4,300,000      $          4,300,000

Schedule B: Personal Property
  Cash on Hand                                                                                               500                       700
                 (1)
  Bank Accounts                                                                                          586,385                       700
  Security Deposits                                                                                          973                         -
  Household Goods & Furnishings                                                                            4,000                     4,000
  Books, Pictures, Art (2)                                                                               109,500                   109,500
  Apparel                                                                                                  3,500                     3,500
  Furs and Jewelry                                                                                         1,150                     1,150
  Sports Equipment                                                                                         1,000                     1,000
  Insurance Policies                                                                                           -                         -
  Annuities                                                                                                    -                         -
  Education IRAs                                                                                               -                         -
  Retirement & Profit Sharing                                                                              6,445                     6,445
  Stocks                                                                                                       -                         -
  Partnerships & Joint Ventures                                                                                -                         -
  Government & Corporate Bonds                                                                                 -                         -
  Accounts Receivable                                                                                          -                         -
  Alimony, maintenance, support or property settlements                                                        -                         -
  Other Liquidated Debts                                                                                       -                         -
  Equitable Interests in Schedule A property                                                                   -                         -
  Contingent Interests                                                                                         -                         -
  Other Claims                                                                                                 -                         -
  Patents & Copyrights                                                                                         -                         -
  Licenses & Franchises                                                                                        -                         -
  Customer Lists                                                                                               -                         -
  Autos, Trucks & Other Vehicles                                                                               -                         -
  Boats & Motors                                                                                               -                         -
  Aircraft                                                                                                     -                         -
  Office Equipment                                                                                         2,500                     2,500
  Machinery, supplies, equipment used for business                                                             -                         -
  Inventory                                                                                                    -                         -
  Animals                                                                                                      -                         -
  Crops                                                                                                        -                         -
  Farming Equipment                                                                                            -                         -
  Farm Supplies                                                                                                -                         -
  Other Personal Property (attach schedule)                                                              129,000                   129,000
Total Personal Property Assets                                                           $               844,953      $            258,495

Total Assets (3)                                                                         $             5,144,953      $          4,558,495




                                                                                                                                              FORM MOR 3 BS
                                                                                                                                                      2/2008
                                                                                                                                               PAGE 10 OF 15
        19-10747-shl              Doc 199           Filed 10/15/19 Entered 10/15/19 18:00:52                                      Main Document
                                                                  Pg 18 of 22

In re: Jeffrey Lew Liddle                                                Case No. 19-10747
                   Debtor                                                Reporting Period: September 1, 2019 - September 30, 2019

                                                              BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from
post-petition obligations.

                                                                                               Book Value End of        Book Value on Petition
                                                                                                Current Month                   Date
LIABILITIES
Liabilities Not Subject to Compromise
  Federal Income Taxes (not deducted from wages)                                           $                     -      $                   -
  FICA/Medicare (not deducted from wages)                                                                        -                          -
  State Taxes (not deducted from wages)                                                                          -                          -
  Real Estate Taxes                                                                                              -                          -
  Other Taxes (attach schedule)                                                                                  -                          -
  Professional Fees                                                                                       $774,970                          -
  Other Post-petition Liabilities (list creditors)                                                               -                          -
     Personal:
        South Fork Storage                                                                                  1,944                           -
        Long Island Wine Transporters & Storage                                                               300                           -
        VW Credit (Car Payment)                                                                               963                           -
  Liddle & Robinson:
        Globe Storage & Moving                                                                              7,903                           -
        Iron Mountain                                                                                       8,122                           -
Total Post-Petition Liabilities                                                            $              794,202       $                   -

Liabilities Subject to Compromise (Pre-Petition)
  Secured Debt                                                                             $            2,921,271       $           2,921,271
  Secured Debt - Disputed                                                                               6,546,449                   6,546,449
  Priority Unsecured Debt                                                                                 252,874                     252,874
                   (4)
  Unsecured Debt                                                                                        1,139,311                   1,139,311
                                 (4)
  Unsecured Debt - Disputed                                                                            56,669,790                  56,669,790
Total Liabilities Subject to Compromise                                                    $           67,529,695       $          67,529,695

Total Liabilities                                                                          $           68,323,896       $          67,529,695

Notes
(1)
      Excludes funds distributed to Tara Liddle (~$1.1M) from her share of the sale proceeds per Court order.
(2)
      Jointly owned with Tara Liddle. Debtor only assets worth $9,500.
(3)
      Excludes value attributable to Mr. Liddle's interest in Liddle & Robinson. Law firm valuation is pending.
(4)
      Unsecured debt amounts adjusted to remove claims incorrectly listed on the Schedules of Assets and Liabilities.
      Amounts already reflected in Secured Debt.




                                                                                                                                                 FORM MOR 3 BS
                                                                                                                                                         2/2008
                                                                                                                                                  PAGE 11 OF 15
       19-10747-shl             Doc 199       Filed 10/15/19 Entered 10/15/19 18:00:52                                 Main Document
                                                            Pg 19 of 22

In re: Jeffrey Lew Liddle                         Case No. 19-10747
                      Debtor                      Reporting Period: September 1, 2019 - September 30, 2019

                                        BALANCE SHEET - OTHER SCHEDULES

Description                                                      Amount                            Comment
Real Property
  560 Main Street, Quiogue NY 11978                                $3,500,000 Single-family home
  554 Main Street, Quiogue NY 11978                                   800,000 Single-family home
Total Real Property                                                $4,300,000

Other Personal Property
             (1)
      Wine                                                          $125,000 Estimated value of wine cases
                   (2)
  Bath Cabin                                                           4,000 Two bath cabins at Swordfish Beach Club
Total Other Personal Property                                       $129,000



Notes
(1)
    Jointly owned with Tara Liddle and Mr. Liddle's daughter.
(2)
      Jointly owned with Tara Liddle.




                                                                                                                         FORM MOR 3 Other Schedule
                                                                                                                                            2/2008
                                                                                                                                   PAGE 12 OF 15
                               19-10747-shl            Doc 199           Filed 10/15/19 Entered 10/15/19 18:00:52                       Main Document
                                                                                       Pg 20 of 22

In re Jeffrey Lew Liddle                                                Case No. 19-10747
      Debtor                                                   Reporting Period: September 1, 2019 - September 30, 2019


                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                            Number of Days Past Due
                                                          Current           0-30            31-60           61-90         Over 91       Total
     Mortgage                                                       $0
     Rent                                                           -
     Secured Debt/Adequate Protection                               -
     Payments
     Professional Fees                                       774,970
     Other Post-Petition debt (list creditor)
     Personal:
       South Fork Storage                                      1,944
       Long Island Wine Transporters &                           300
       Storage
       VW Credit (Car Payment)                                   963
       Real Estate Taxes                                            -
       Total Personal                                          3,207                    -            -


     Liddle & Robinson
       Globe Storage & Moving                                  7,903
       Iron Mountain                                           2,707            2,707            2,707
     Total L&R                                                10,610            2,707            2,707




     Total Post-petition Debts                               788,787            2,707            2,707                -             -


     Explain how and when the Debtor intends to pay any past due post-petition debts.
     Delay due to timing and invoice reconciliation.




                                                                                                                                                        FORM MOR-4 (INDV)
                                                                                                                                                                   2/2008
                                                                                                                                                            PAGE 13 OF 15
  19-10747-shl             Doc 199      Filed 10/15/19 Entered 10/15/19 18:00:52                            Main Document
                                                      Pg 21 of 22


In re Jeffrey Lew Liddle                                                              Case No. 19-10747
      Debtor                                                                 Reporting Period: September 1, 2019 - September 30, 2019


                             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                      AND ADEQUATE PROTECTION PAYMENTS

                                                                                   AMOUNT PAID
                                                                                     DURING
                NAME OF CREDITOR               SCHEDULED MONTHLY PAYMENT DUE         MONTH       TOTAL UNPAID POST-PETITION
                                                            NONE




                                                                  TOTAL PAYMENTS




                                                 INSTALLMENT PAYMENTS

                                                                                     PERIOD         PAYMENT AMOUNT &
                  TYPE OF POLICY                           CARRIER                  COVERED            FREQUENCY
     Homeowners / Auto / Personal Property   The Cincinnati Insurance Companies          2019 $8,250.50 / Quarter
     Firm Malpractice Insurance              AFCO                                        2019 $5,849.69 / Month
     Firm Medical / Health Coverage          UnitedHealthcare Oxford                     2019 $5,605.75 / Month




                                                                                                                              FORM MOR-5 (INDV)
                                                                                                                                         2/2008
                                                                                                                                  PAGE 14 OF 15
  19-10747-shl                Doc 199             Filed 10/15/19 Entered 10/15/19 18:00:52                         Main Document
                                                                Pg 22 of 22


In re Jeffrey Lew Liddle                                                           Case No. 19-10747
      Debtor                                                              Reporting Period: September 1, 2019 - September 30, 2019



                               DEBTOR QUESTIONNAIRE
     Must be completed each month. If the answer to any of the            Yes       No
     questions is “Yes”, provide a detailed explanation of each
     item. Attach additional sheets if necessary.
     Have any funds been disbursed from any account other than a          X
   1 debtor in possession account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition             X
   2 tax returns?
                                                                                    X
     Are property insurance, automobile insurance, or other necessary
   3 insurance coverages expired or cancelled, or has the debtor
     received notice of expiration or cancellation of such policies?
     Is the Debtor delinquent in paying any insurance premium                       X
   4 payment?
     Have any payments been made on pre-petition liabilities this                   X
   5 reporting period?
   6 Are any post petition State or Federal income taxes past due?                  X
   7 Are any post petition real estate taxes past due?                              X
   8 Are any other post petition taxes past due?                                    X
     Have any pre-petition taxes been paid during this reporting                    X
   9 period?
  10 Are any amounts owed to post petition creditors delinquent?                    X
     Have any post petition loans been received by the Debtor from                  X
  11 any party?
  12 Is the Debtor delinquent in paying any U.S. Trustee fees?                      X
     Is the Debtor delinquent with any court ordered payments to                    X
  13 attorneys or other professionals?




                                                                                                                                     FORM MOR-6 (INDV)
                                                                                                                                                2/2008
                                                                                                                                         PAGE 15 OF 15
